                                   1   LAW OFFICES OF AMY N. TIRRE,
                                       A Professional Corporation
                                   2   AMY N. TIRRE, ESQ. #6523
                                       3715 Lakeside Drive, Suite A
                                   3   Reno, NV 89509
                                       (775) 828-0909 Telephone
                                   4   (775) 828-0914 Facsimile
                                       E-mail: amy@amytirrelaw.com
                                   5
                                       Attorneys for Defendant Big Water Investments, LLC
                                   6
                                                                   UNITED STATES DISTRICT COURT
                                   7
                                                                         DISTRICT OF NEVADA
                                   8
                                        SPECTRUM MARKETING GROUP, LLC, an
                                   9    Idaho limited liability company,                  Case No. 3:19-cv-00595-MMD-WGC

                                  10                  Plaintiff,                          STIPULATION TO PARTICIPATE IN
                                        vs.                                               SETTLEMENT CONFERENCE; STAY
                                  11
                                        BIG WATER INVESTMENTS, LLC, a Nevada              CERTAIN DEADLINES; AND EXTEND
LAW OFFICES OF AMY N. TIRRE




                                  12    limited liability company,                        TIME TO ANSWER AMENDED
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A




                                                                                          COUNTERCLAIM (FIRST
    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13                  Defendant.                          EXTENSION)
         Reno, NV 89509




                                  14
                                        BIG WATER INVESTMENTS, LLC, a Nevada
                                  15    limited liability company,
                                  16                  Counterclaimant,
                                  17    vs.
                                  18    SPECTRUM MARKETING GROUP, LLC, an
                                        Idaho limited liability company dba
                                  19    SPECTRUM MARKETING, LLC, an Idaho
                                        limited liability company,
                                  20
                                                        Counterdefendant.
                                  21    BIG WATER INVESTMENTS, LLC, a Nevada
                                        limited liability company,
                                  22
                                                      Third-Party Plaintiff,
                                  23    vs.
                                  24    BOULDER BAY REAL ESTATE LLC, a
                                        Nevada limited liability company, now known as
                                  25    NEVADA TAHOE BROKERS, LLC,
                                  26                   Third-Party Defendant.
                                  27
                                              Spectrum Marketing Group, LLC (“Spectrum”) and Big Water Investments, LLC (“Big
                                  28

                                                                                   - 1-
                                       Water”)1 through their respective counsel, hereby stipulate and agree that judicial economy would
                                   1

                                   2   be served through a court-supervised settlement conference to be scheduled as soon as possible on

                                   3   the court’s calendar and request that Magistrate Judge William G. Cobb serve as the settlement

                                   4   conference judge.
                                   5
                                               Spectrum and Big Water further stipulate, agree and request that this case be stayed and that
                                   6
                                       any discovery or pre-trial deadlines be suspended pending the outcome of the settlement conference.
                                   7
                                               Last, Spectrum and Big Water stipulate, agree and request that the current deadline for
                                   8
                                       Spectrum to respond to Big Water’s Amended Counterclaim (January 30, 2020) should also be
                                   9

                                  10   extended. The new deadline will be 10 days from the resolution of the court-supervised settlement

                                  11   conference, assuming no settlement is reached. This is the first such extension, and good cause exists
LAW OFFICES OF AMY N. TIRRE




                                  12   considering the parties’ prospective participation in the settlement conference.
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
                                               Dated: January 30, 2020.                  LAW OFFICES OF AMY N. TIRRE
         Reno, NV 89509




                                  14                                                     A Professional Corporation

                                  15                                                     By /s/ Amy N. Tirre
                                                                                         Amy N. Tirre, Esq., Bar No. 6523
                                  16                                                     Attorneys for Big Water Investments, LLC
                                  17

                                  18           DATED: January 30, 2020.                  HOLLAND & HART LLP

                                  19                                                     /s/ Frank Z. LaForge
                                                                                         Frank Z. LaForge, Esq., Bar No.12246
                                  20                                                     Attorney for Plaintiff Spectrum Marketing Group, LLC
                                  21

                                  22
                                                                                         IT IS SO ORDERED.
                                  23

                                  24                                                     ____________________________________
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                  25

                                  26                                                     DATED: February 3, 2020.

                                  27
                                       1
                                        On January 23, 2020, Big Water filed its Notice of Voluntary Dismissal of Third-Party Complaint Against Boulder
                                  28   Bay Real Estate, LLC, now known as Nevada Tahoe Brokers, LLC Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) Without
                                       Prejudice.
                                                                                             - 2-
